Citation Nr: 0030624	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  96-39 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
gunshot wounds to both legs.

2.  Entitlement to service connection for residuals of 
gunshot wound to the left thigh.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a lung disorder.

6.  Entitlement to service connection for a kidney disorder.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for a foot disorder.

9.  Entitlement to service connection for a knee disorder.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to May 
1954.  Additionally, the veteran contends that he had 
additional active service through 1990 which has not been 
verified.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The Board notes the RO also denied service connection for 
prostate cancer in an October 1997 rating decision.  Although 
the veteran submitted a timely Notice of Disagreement to this 
decision, the record does not show that he submitted a timely 
Substantive Appeal after a Statement of the Case was issued 
in March 1999.  Accordingly, the Board has no jurisdiction to 
consider this issue.  38 C.F.R. §§ 20.200, 20.202, 20.302 
(2000).

As an additional matter, the Board notes that the record 
reflects that the veteran provided testimony at a personal 
hearing conducted before the RO in April 1996.  However, no 
transcript from this hearing is of record, and the RO's 
efforts to locate this transcript have been unsuccessful.  
These efforts include sending correspondence to the veteran 
in November 1999 requesting that he provide a copy of this 
transcript if he had one available, and, if not, whether he 
wanted a new hearing regarding his case.  No response appears 
to be on file from the veteran regarding this correspondence.

The record also reflects that the veteran was scheduled to 
provide testimony before a Member of the Board in Washington, 
DC, in October 2000, but the veteran failed to appear.  
Accordingly, his request for a personal hearing is deemed 
withdrawn.  38 C.F.R. § 20.702(d).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs must submit verification of 
dates of service and character of discharge.  38 C.F.R. § 
3.203(a).  If such evidence is not submitted with the claim, 
or if the evidence submitted is insufficient, the RO must 
obtain it.  38 C.F.R. § 3.203(c); See, e.g., Laruan v. West, 
11 Vet. App. 80, 82 (1998) (en banc).  Moreover, VA has a 
mandatory duty to assist which includes obtaining a 
claimant's service medical records and, if the claimant has 
furnished the Secretary information sufficient to locate such 
records, other relevant records pertaining to the claimant's 
active military service that are held or maintained by a 
governmental entity.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A(c)(1)).

As indicated above, service records are on file which confirm 
that the veteran served on active duty from October 1952 to 
May 1954.  However, the veteran has contended that he had 
additional active service beyond this period.

On two separate VA Forms 21-526, Application for Compensation 
and Pension, both of which were received in September 1990, 
the veteran reported that he had active service from 1952 to 
1955.  Thereafter, he submitted additional statements and 
documents in which he contended that he had active service 
through 1990, which included combat duty in the Republic of 
Vietnam.  This includes VA Forms 21-526 received in August 
1993 and December 1994.  

As mentioned above, the transcript for the veteran's April 
1996 personal hearing is not on file.  However, an April 1996 
Supplemental Statement of the Case states that the veteran 
testified that he served in the Republic of Vietnam, and 
retired from military service in 1990.  Further, the veteran 
reportedly testified that he had been awarded a Purple Heart 
and a Combat Infantryman's Badge, but that these were 
destroyed in a house fire.  It was also noted that the 
veteran submitted a copy of a DD Form 214 at this hearing 
which showed service in Vietnam from June 1967 to June 1968.  
Nonetheless, it was stated that this document appeared to be 
altered, and did not serve as verification of the veteran's 
service in Vietnam.  Similarly, the documents assembled for 
the Board's review contain a DD Form 214 for May 1974 to May 
1977 which also appears to contain alterations with respect 
to the name, social security number, and date of birth.  
Among other things, the Board notes that these items are of a 
different size and font than other entries on the document.

The Board notes that the only service medical record on file 
is a May 1954 release from active duty examination report.  
Further, it is noted that the RO has sent numerous 
unsuccessful requests to the National Personnel Records 
Center (NPRC) for additional service medical records 
concerning the veteran.  The NPRC has indicated that any 
additional service medical records were possibly destroyed by 
a fire in 1973.  However, these requests were only for 
records concerning the veteran's verified period of active 
duty.  No request appears to have been sent for verification 
of the veteran's claim of additional periods of active duty.  
Granted, the veteran's own account of his period of service 
has been inconsistent, and he has submitted apparently 
altered documents to support this claim.  Nevertheless, given 
the importance of the dates of service for the veteran's 
claim, as well as VA's obligations to verify the veteran's 
period(s) of active military service and to obtain a 
claimant's service medical records, the Board concludes that 
an attempt should be made to obtain verification of whether 
or not the veteran had any additional dates of active 
service.

As an additional matter, the Board notes that recent 
legislation has clarified VA's duties to assist and notify a 
claimant of the evidence necessary to substantiate his or her 
claim, and eliminated the requirement that a veteran submit a 
well-grounded claim.  See generally Veterans Claims 
Assistance Act of 2000, supra.  Granted, the RO did not 
specifically deny the veteran's claims on the basis of them 
being not well grounded.  However, the Board is of the 
opinion that the RO should consider in the first instance 
whether the revised duty to assist and notify procedures have 
been satisfied.

Accordingly, this case is REMANDED for the following:

1.  The RO should make an additional 
attempt to confirm the dates of the 
veteran's periods of active service.  If 
the veteran is shown to have any 
additional period(s) of active service, 
service medical records should be 
requested for the additional period(s) 
and associated with the claims file.

2.  After undertaking any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the file.  The RO's decision should 
reflect consideration of the notice and 
duty to assist provisions of the Veterans 
Claims Assistance Act of 2000.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if in order.  The purpose of 
this remand is to insure due process, and the Board intimates 
no opinion as to any final outcome warranted.  However, the 
Board emphasizes that pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), if the directives of this remand are not 
complied with the Board will have no choice but to remand the 
case again.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


